
	

114 HR 2862 IH: Veterans Protection Enhancement Act
U.S. House of Representatives
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2862
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2015
			Mr. Rooney of Florida (for himself, Ms. Bordallo, Mr. Walz, Mr. Brady of Pennsylvania, and Mr. Rigell) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To authorize the amendment of the Federal sentencing guidelines to provide for an increase in 2
			 levels if the defendant intentionally selected any victim or any property
			 as the object of the offense of conviction because of the victim’s
			 military service or status as a veteran.
	
	
 1.Short titleThis Act may be cited as the Veterans Protection Enhancement Act. 2.Duties of Federal Sentencing CommissionPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall, if appropriate, amend the Federal sentencing guidelines to provide for an increase in 2 levels if the defendant intentionally selected any victim or any property as the object of the offense of conviction because of the victim’s military service or status as a veteran.
		
